Citation Nr: 1225408	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  09-29 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an increased rating in excess of 20 percent for the service-connected residuals of injury, right pectoral region resulting in scar and painful limitation of shoulder motion claimed as right brachial plexus injury, right shoulder with residual radial nerve damage, muscle damage, and rotation of the shoulder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel




INTRODUCTION

The Veteran had active military service from May 1996 to March 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Detroit, Michigan.  By way of the May 2008 decision, the RO continued the Veteran's 20 percent disability rating for his service-connected residuals of injury, right pectoral region resulting in scar and painful limitation of shoulder motion claimed as right brachial plexus injury, right shoulder with residual radial nerve damage, muscle damage, and rotation of the shoulder.  
  
A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is warranted for the issue on appeal; specifically, a new VA examination is in order.

In July 2012 the Veteran's representative stated that a new VA examination was appropriate since the Veteran's last VA examination was in April 2008.  When a Veteran claims that his condition is worse than when originally rated, and when the available evidence is too old for an evaluation of the claimant's current condition, VA's duty to assist includes providing him with a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Therefore, the Board finds that the Veteran should be scheduled for a new VA examination to determine the current severity of his right shoulder condition.

At the VA examination the Board finds that the VA examiner should discuss in detail all symptomatology associated with the Veteran's residuals of injury to the right pectoral region.  This includes but is not limited to the Veteran's scar, residual radial nerve damage, muscle damage, and range of motion.  

In addition, the Board notes that in the April 2008 VA examination report it was noted that the Veteran sought private treatment for his shoulder.  Thus, the RO/AMC should contact the Veteran to obtain information about his private treatment as well as authorization to obtain any outstanding treatment records.  Prior to any VA examination, attempts should be made to obtain any outstanding records of pertinent medical treatment. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any additional pertinent treatment records not currently of record.  Based on the Veteran's response, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  

The RO should make sure to obtain any outstanding private treatment records. 

If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe the further action to be taken.  

2.  The Veteran should be scheduled for a VA examination to ascertain the current severity of his right shoulder condition.  The entire claims file must be made available to the examiner, and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The examiner should determine the current severity of the Veteran's residuals of injury to the right pectoral region.  The VA examiner should detail all symptomatology associated with the residuals of injury to the right pectoral region.  

In addition to discussing all associated symptomatology the VA examiner should specifically discuss:

* The Veteran's scar
* Any residual radial nerve damage
* Any muscle damage
* Range of motion of the Veteran's shoulder, including any functional loss due to pain, weakness, excess fatigability, or incoordination.
  
 The examiner is specifically requested to fully describe the functional effects of this disability.  The examiner's findings must be stated in terms conforming to the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  

3.  The RO should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The RO should then readjudicate the claim on appeal.  If any benefit sought remains denied, the RO should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.  

The purposes of this remand are to ensure notice is complete, and to assist the Veteran with the development of his claims.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  The Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  










This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


